IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                        )
IN RE:                                  )
GUANTANAMO BAY                          )            Misc. No. 08-442 (TFH)
DETAINEE LITIGATION                     )
___________________________________ )
                                        )
ABDUL RAHMAN AHMED,                     )
  a/k/a ABDUL AL RAHMAN AL ZIAHRI, )
  a/k/a ABDURAHMAN LNU,                 )
                                        )
               Petitioner,              )
                                        )
        v.                              )           Civil Action No. 09-0745 (RCL)
                                        )
BARACK OBAMA,                           )
President of the United States, et al., )
                                        )
               Respondents.             )
                                        )


                                               ORDER



       Upon consideration of the parties’ Joint Motion for a Stay, it is hereby



       ORDERED that the parties’ Joint Motion for a Stay is GRANTED. It is further



       ORDERED that this case is STAYED until August 31, 2009. It is further



       ORDERED that the Protective Order entered on September 11, 2008 remains in effect

during the period of the stay. It is further
        ORDERED that the parties may move the Court to lift the stay during the 120-day

period provided the moving party gives the non-moving party written notice ten (10) days prior

to the date of filing the motion. It is further



        ORDERED that the parties shall submit a joint report regarding the status of this case on

August 31, 2009.




Date: __April 29, 2009_______                     __/s/ Royce C. Lamberth________________
                                                   UNITED STATES DISTRICT JUDGE